PER CURIAM.
The petitioners seek a writ of prohibition to disqualify the respondent from conducting further proceedings in the underlying garnishment litigation. For well over one year, both parties to the litigation mistakenly filed pleadings in another division of the trial court although the action had been assigned to the respondent’s division. When the error came to light, the petitioners filed a sworn motion to disqualify, citing as grounds therefore several prior re-cusals of the respondent in cases involving petitioner’s counsel. The trial court denied the motion. We agree that the petitioners’ motion and affidavit fulfill the procedural requirements of Florida Rule of Civil Procedure 1.432 governing disqualification of civil court judges. See Livingston v. State, 441 So.2d 1083 (Fla.1983) (Rule 1.432 controls disqualification process).
The writ of prohibition is, therefore, GRANTED.